     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 1 of 16



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                      No. CR-18-00422-001-PHX-SMB
10                     Plaintiff,                       ORDER
11       v.
12       Michael Lacey, et al.,
13                     Defendants.
14
15             Pending before the Court are four motions to suppress: Defendant Michael Lacey’s

16   Motion to Suppress, (Doc. 775, “Lacey Mot.”), Defendants’ two Motions to Suppress,1

17   (Doc. 778, “Joint Mot.”; Doc. 827, “Datto Mot.” 2), and Defendant James Larkin’s Motion

18   to Suppress, (Doc. 786, “Larkin Mot.”). The United States responded to the first three filed

19   motions in a combined response, (Doc. 811, “Resp.”), and the last motion separately, (Doc.
20   851, “Datto Resp.”). Defendants Lacey and Larkin jointly replied in support of their

21   individual motions, (Doc. 824, “Reply”), and Defendants separately replied in support of

22   theirs, (Doc. 828, “Joint Reply”; Doc. 861, “Datto Reply”). The Court has considered the
23   pleadings, exhibits, warrant applications, and applicable law and issues the following

24   Order.3
25
26   1
       Defendant Lacey filed a notice of errata because the joint motion “inadvertently did not
     include appropriate attachments for Exhibit E and Exhibit F,” (Doc. 801 at 1).
27   2
       The Court will consider this motion over the Government’s objection that Defendants
     failed to diligently challenge the underlying warrant. (See Doc. 851 at 2, 5-6.)
28   3
       Oral argument was requested for each motion, but the Court finds that the issues are
     adequately presented in the pleadings to permit their resolution without hearing.
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 2 of 16



 1          I.     BACKGROUND 4
 2          On March 28, 2018, a federal grand jury indicted Defendants for their conduct while
 3   operating the former classified ads website, Backpage.com. (Doc. 3.) A superseding
 4   indictment was filed a few months later on July 25, 2018. (Doc. 230, “SI”). Their present
 5   motions challenge magistrate-approved federal search and seizure warrants concerning real
 6   property, electronic devices, and email accounts that the Government obtained over the
 7   course of its investigations into their alleged unlawful conduct.
 8                 A. Real Property and Electronic Devices Search and Seizure Warrants
 9          The Lacey and Larkin motions challenge warrants covering three homes, the
10   electronic devices seized from inside them, and a safety deposit box. In particular, the
11   Government obtained warrants on April 5, 2018 for two of Lacey’s homes, a house owned
12   by Larkin, and a safety deposit box belonging to Spears.5 (Doc. 775-1 at 1-3, “Real
13   Property Warrants”). It also obtained a warrant on August 31, 2018 for the electronic
14   devices seized from within the three homes. 6 (Doc. 775-4 at 1, “Devices Warrant”).
15          Federal Bureau of Investigation (“FBI”) Special Agent Amy Fryberger wrote an
16   eleven-page affidavit to accompany the sixty-one-page indictment in the real property
17   warrant applications, (Doc. 775-2), and Internal Revenue Service (“IRS”) Special Agent
18   Richard Robinson submitted a twelve-page affidavit and the ninety-two page superseding
19   indictment for the devices one, (Doc. 775-5).
20                 B. Email Account Search and Seizure Warrants
21          The Joint and Datto motions challenge warrants covering information contained in
22   various email accounts of former Backpage.com employees obtained from Google, Inc.
23
     4
       This case’s background is well known to the Court and parties and will not be restated
24   here. See United States v. Lacey, 378 F. Supp. 3d 814, 816-819 (D. Ariz. 2019) (thoroughly
     discussing background); see also United States v. Lacey, 423 F. Supp. 3d 748, 752-756 (D.
25   Ariz. 2019) (same). Only facts pertaining to the pending motions will be discussed here.
     5
       Only one warrant is attached to the motions, but the others are docketed. United States v.
26   Search Warrant, 2:18-mb-09126-ESW-1, Docs. 2-5 (D. Ariz. Apr. 13, 2018). As the
     Government highlights and no Defendant disputes, Spear does not challenge the search of
27   his safety deposit box. (Resp. at 3 n.1.) Accordingly, the Court will not address that warrant
     because Lacey and Larkin lack standing.
28   6
       The docket associated with this warrant is United States v. Search Warrant, 2:18-mb-
     08365-JZB-1, Doc. 1 (D. Ariz. Sept. 6, 2018).

                                                 -2-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 3 of 16



 1   (“Google”), Datto, Inc. (“Datto”), and the California Attorney General’s Office. More
 2   specifically, the Government obtained a warrant on July 15, 2016 for information
 3   associated with Carl Ferrer’s Google email account,7 (Doc. 778-1 at 2-3, “Google
 4   Warrant”), and another one on August 31, 2018 for the contents of twenty-six email
 5   accounts associated with Backpage.com and its related entities from Datto.8 (Doc. 827-1,
 6   “Datto Warrant”). It also obtained a warrant on April 18, 2017 for information associated
 7   with various email accounts, including those of Lacey, Larkin, Vaught, and Padilla, from
 8   the California AG’s Office. (Doc. 778-3, “AG Warrant”).
 9          Special Agent Fryberger submitted a forty-five-page affidavit for the Google
10   warrant, (Doc. 778-2), and a thirty-six-page affidavit with nine pages of exhibits for the
11   AG one, (Doc. 778-4). No indictment or superseding indictment was included in the
12   Google or AG warrant applications. Special Agent Robinson wrote a twelve-page affidavit
13   and included the superseding indictment for the Datto Warrant. (Doc. 827-2.)
14          Each warrant is claimed to violate the Fourth Amendment. U.S. Const. amend. IV.
15          II.    LEGAL STANDARD
16          The Fourth Amendment protects individuals against unreasonable searches and
17   seizures. See Hudson v. Michigan, 547 U.S. 586, 593 (2006) (“Until a valid warrant has
18   issued, citizens are entitled to shield ‘their persons, houses, papers, and effects’ from the
19   government’s scrutiny.” (quoting U.S. Const. amend. IV)). It provides:
20
                   The right of the people to be secure in their persons, houses,
21                 papers, and effects, against unreasonable searches and
                   seizures, shall not be violated, and no Warrants shall issue, but
22
                   upon probable cause, supported by Oath or affirmation, and
23                 particularly describing the place to be searched, and the
                   persons or things to be seized.
24
25   Id.
26
27   7
       The docket for with this warrant is United States v. Search Warrant, 2:16-mb-00305-
     MHB-1, Doc. 2 (D. Ariz. July 18, 2016).
28   8
       Docket is United States v. Search Warrant, 2:18-mb-08364-JZB-1, Doc. 1 (D. Ariz. Sept.
     6, 2018).

                                                 -3-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 4 of 16



 1          “As the text makes clear, ‘the ultimate touchstone of the Fourth Amendment is
 2   ‘reasonableness.’” Riley v. California, 573 U.S. 373, 381 (2014) (quoting Brigham City v.
 3   Stuart, 547 U.S. 398, 403 (2006)). “Where a search is undertaken by law enforcement
 4   officials to discover evidence of criminal wrongdoing, . . . reasonableness generally
 5   requires the obtaining of a judicial warrant.” Vernonia Sch. Dist. 47J v. Acton, 515 U.S.
 6   646, 653 (1995). Requiring a warrant “ensures that the inferences to support a search are
 7   ‘drawn by a neutral and detached magistrate instead of being judged by the officer engaged
 8   in the often competitive enterprise of ferreting out crime.’” Riley, 573 U.S. at 382 (quoting
 9   Johnson v. United States, 333 U.S. 10, 14 (1948)).
10          III.   DISCUSSION
11          Notwithstanding the fact that magistrates issued the above warrants, Defendants
12   claim none of them is valid under the Fourth Amendment.9 (Lacey Mot. at 16; Joint Mot.
13   at 15; Larkin Mot. at 14; Datto Mot. at 17.) As a result, they argue, the Court should
14   “suppress the evidence obtained from execution of the[m] . . . and any evidence derived
15   from them.” (Id.) They also request a Franks hearing on each to demonstrate the material
16   misstatements and omissions in the respective affidavits. (Lacey Mot. at 17; Joint Mot. at
17   15-16; Larkin Mot. at 14; Datto Mot. at 17.) Since “[w]hether the exclusionary sanction is
18   appropriately imposed in a particular case . . . is ‘an issue separate from the question
19   whether the Fourth Amendment rights of the party seeking to invoke the rule were violated
20   by police conduct,’” United States v. Leon, 468 U.S. 897, 906 (1984) (quoting Illinois v.
21   Gates, 462 U.S. 213, 223 (1983)), the Court begins with whether the search warrants
22   violate the Fourth Amendment. 10
23             A. Whether the Search Warrants Violate the Fourth Amendment.
24          Each warrant is argued to lack probable cause and the real property and Datto
25   warrants are argued to lack particularity. The real property warrants are also argued to be
26
27   9
       The Court has consolidated Defendants’ motions in this Order because they are almost
     identical, both in substantive arguments and language used.
28   10
        Only if a warrant violates the Fourth Amendment will the Court then address what
     remedy, if any, should be imposed. See Hudson, 547 U.S. at 592.

                                                 -4-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 5 of 16



 1   overbroad.11 These arguments, as they concern the respective warrants, are each addressed
 2   in turn below. However, in brief, the Court finds that the only constitutional violation is
 3   that the real property warrants are insufficiently particular in how they describe three
 4   categories of items.
 5                i. Each Magistrate Had A Substantial Basis for Concluding Probable Cause
                     Supported Issuing Each Warrant.
 6
            A warrant is supported by probable cause when the magistrate finds that “given all
 7
     the circumstances set forth in the affidavit[,] . . . there is a fair probability that contraband
 8
     or evidence of a crime will be found in a particular place.” Gates, 462 U.S. at 238. Probable
 9
     cause is not a threshold akin to proof beyond a reasonable doubt; rather, it is a “fluid
10
     concept–turning on the assessment of probabilities in particular factual contexts–not
11
     readily, or even usefully, reduced to a neat set of legal rules.” Id. at 232; see also Brinegar
12
     v. United States, 338 U.S. 160, 176 (1949) (noting that “probable cause is a practical,
13
     nontechnical conception”). In other words, and for some time now, “it [has been] clear that
14
     ‘only the probability, and not a prima facie showing, of criminal activity is the standard of
15
     probable cause.’” Gates, 462 U.S. at 235 (citation omitted).
16
            Once a warrant is approved, a reviewing court must give “great deference” to the
17
     magistrate’s probable cause determination. Id. at 236. In fact, “the duty of a reviewing
18
     court is simply to ensure that the magistrate had a ‘substantial basis for . . . conclud[ing]’
19
     that probable cause existed.” Id. (quoting Jones v. United States, 362 U.S. 257, 271 (1961));
20
     see also United States v. Ventresca, 380 U.S. 102, 109 (1965) (“[W]here these
21
     circumstances are detailed, where reason for crediting the source of the information is
22
     given, and when a magistrate has found probable cause, the courts should not invalidate
23
     the warrant by interpreting the affidavit in a hyper[-]technical, rather than a commonsense,
24
     manner.”); United States v. Underwood, 725 F.3d 1076, 1081 (9th Cir. 2013); United States
25
     v. Krupa, 658 F.3d 1174, 1177 (9th Cir. 2011); United States v. Reeves, 210 F.3d 1041,
26
27
     11
       The Ninth Circuit insists that “particularity and overbreadth remain two distinct parts of
28   the evaluation of a warrant for Fourth Amendment purposes.” See United States v. SDI
     Future Health, Inc., 568 F.3d 684, 702 (2009).

                                                   -5-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 6 of 16



 1   1046 (9th Cir. 2000). “The facts upon which the magistrate bases his probable cause
 2   determination must appear within the four corners of the warrant affidavit; the warrant
 3   cannot be supported by outside information.” United States v. Rubio, 727 F.2d 786, 795
 4   (9th Cir. 1983) (citations omitted). But there is nothing wrong with a magistrate reviewing
 5   an indictment’s factual allegations. Id. On the other hand, a magistrate cannot rely solely
 6   on the fact that an individual was indicted to find the necessary probable cause to issue a
 7   search warrant. See United States v. Seybold, 726 F.2d 502, 505 (9th Cir. 1984).
 8                   1. Real Property and Electronic Devices Search Warrants
 9          Defendants Lacey and Larkin argue no substantial basis for finding probable cause
10   exists for these warrants for three reasons. First, because the “affidavits underlying [them]
11   provide[] no facts supporting the crimes allegedly committed,” but they instead only
12   “summarize and incorporate the indictment.” (Lacey Mot. at 7; Larkin Mot. at 6.) Second,
13   the affidavits “do not include any facts establishing that [they] had the heightened scienter
14   required to establish probable cause that [they] engaged in any Travel Act (or money
15   laundering) violations.” (Lacey Mot. at 7; Larkin Mot. at 7.) Third, “the affidavits are void
16   of any facts that establish probable cause to believe that [they] knowingly and intentionally
17   promoted/facilitated a ‘business enterprise’ involving prostitution.” (Lacey Mot. at 9;
18   Larkin Mot. at 7.) None of these arguments is persuasive. 12
19          Defendants’ first argument that each magistrate lacked a substantial basis for
20   concluding probable cause existed because the underlying affidavits13 simply summarize
21   and incorporate the indictment or superseding indictment primarily relies on two cases, one
22   of which is binding.14 In that case, United States v. Rubio, 727 F.2d 786, 795 (9th Cir.
23   12
        Defendant Lacey also argues that the underlying affidavit, as it relates to probable cause
     to believe he engaged in international money laundering by forming an offshore trust,
24   recites lawful conduct. (Lacey Mot. at 8-9.) That is, he claims that the affiants’ descriptions
     of his various financial transactions and international travel does not establish probable
25   cause. (Id.) The Court agrees that international travel alone inadequately supports probable
     cause, but Defendant’s argument ignores the scores of other facts in the warrant
26   applications.
     13
        As noted above, Fryberger’s affidavit and the indictment endorsed the real property
27   warrants while Robinson’s affidavit and the superseding indictment supported the
     electronic devices one.
28   14
        The other case, United States v. Bailey, 327 F. Supp. 802, 806 (N.D. Ill. 1979),
     distinguishes “the finding of probable cause for arrest of an individual that accrues from

                                                  -6-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 7 of 16



 1   1983), the Ninth Circuit held that the magistrate had no substantial basis for concluding
 2   probable cause existed because the determination was “based on the indictment alone.”
 3   The Rubio court reasoned that the “[indictment] is not, of itself, an adequate substitute for
 4   articulable facts in the warrant affidavit.” Id. The Circuit court reiterated this finding the
 5   next year in reasoning that “an indictment alone does not constitute probable cause to issue
 6   a search warrant.” Seybold, 726 F.2d at 505 (citation omitted). But it also reasoned that “a
 7   magistrate may apply his independent judgment to the factual allegations in an indictment
 8   to determine whether probable cause for a search warrant exists.” Id. In other words, a
 9   magistrate cannot simply rely on the fact that someone was indicted in finding probable
10   cause to issue a search warrant. See id.
11          Nothing shows that the magistrates did such a thing here. In fact, they had much
12   more to rely on than the simple fact that Defendants were indicted in making their probable
13   cause determinations. Cf. id. at 504-505. Having been provided the sixty-one-page
14   indictment along with Fryberger’s detailed affidavit for the real property warrants and the
15   ninety-two-page superseding indictment with Robinson’s affidavit for the electronic
16   devices warrant, the magistrates certainly had a substantial basis for concluding probable
17   cause supported issuing them. Cf. Gates, 462 U.S. at 236. Defendants’ other arguments
18   concerning whether the applications had probable cause to support certain Travel Act
19   elements have already been addressed. See Lacey, 423 F. Supp. 3d at 761-764 (addressing
20   scienter); (see also Doc. 946 (addressing “unlawful activity”)). Notwithstanding those
21   decisions, the Court finds that each magistrate’s probable cause determination was correct.
22   Cf. Gates, 462 U.S. at 236.
23          In sum, the Court has carefully reviewed the warrant applications and found that the
24   totality of the facts in them provide enough for the magistrates to conclude there was a fair
25   probability that evidence of the listed violations would be found inside Lacey’s and
26   Larkin’s listed homes and on the electronic devices found within. Cf. id.
27   his being indicted” from “a finding of probable cause for a warrant to search that person’s
     home, his car, or his business office.” This case is helpful, but it does not show that the
28   magistrates here simply relied on the fact that Defendants were indicted in finding probable
     cause existed. Cf. id.

                                                 -7-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 8 of 16



 1                   2. Datto Search Warrant
 2          Defendants’ arguments as to why this warrant violates the Fourth Amendment for
 3   lack of probable cause are virtually identical to those concerning why the real property and
 4   electronic devices warrants lack probable cause. 15 These arguments are no more persuasive
 5   here than they were above. Having reviewed the superseding indictment and Robinson’s
 6   affidavit, the Court finds that the magistrate had a substantial basis for finding that probable
 7   cause supported issuing this warrant. Cf. id.
 8                   3. Google and AG Search Warrants
 9          Defendants also argue that the warrant applications for these warrants provide no
10   substantial basis for the magistrates’ probable cause findings.16 (See Joint Mot. at 10-12.)
11   More specifically, they argue that the affidavits provide no basis for a probable cause
12   determination because they improperly summarized findings from other investigations. (Id.
13   at 10.) They also argue, as they do in their other motions, that probable cause is lacking
14   because the affidavits omit “facts establishing that [they] had the heightened scienter
15   required to establish probable cause that they engaged in any Travel Act (or money
16   laundering) violations” and “facts that establish probable cause to believe that [they]
17   knowingly and intentionally promoted/facilitated a ‘business enterprise’ involving
18   prostitution.” (Id. at 11-12.) None of these reasons is persuasive.
19          As a practical matter, Defendants’ claim that Fryberger’s affidavits do not provide
20   a substantial basis for the probable cause determinations because they merely summarized
21   findings of other investigations mischaracterizes and narrowly reads the affidavits. See
22   Gates, 462 U.S. at 230-236 (describing warrant application review as a “totality-of the
23   circumstances approach”). When considered in their entirety, the affidavits not only
24   15
        That is, they again argue the magistrate lacked a substantial basis for a probable cause
     determination because the warrant application “provide[s] no facts supporting the crimes
25   allegedly committed,” but instead only “summarizes and incorporates the indictment.”
     (Datto Mot. at 9.) They next argue it “does not include any facts establishing that
26   Defendants had the heightened scienter required to establish probable cause that they
     engaged in any Travel Act (or money laundering) violations,” (id. at 10), and that it recites
27   lawful conduct, (id. at 11). They last argue it is “void of any facts that establish probable
     cause to believe that Defendants knowingly and intentionally promoted/facilitated a
28   ‘business enterprise’ involving prostitution.” (Id.)
     16
        As noted above, each warrant relies on an affidavit by Fryberger.

                                                  -8-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 9 of 16



 1   demonstrate Fryberger’s extensive knowledge concerning other investigations, but they
 2   also include information based on her own investigations and relevant, supported
 3   conclusions based on her past training and experiences as a law enforcement officer. (See
 4   Docs. 778-2, 778-4.) There is nothing wrong with an affidavit incorporating work from
 5   other law enforcement officers or agencies, especially considering that large international
 6   investigations often involve more than one officer. Instead, what matters is that the affiant
 7   is aware of the information and asserts the accuracy of the statements under penalty of
 8   perjury. There is nothing to suggest this is a problem here.
 9          After reviewing the affidavit for each warrant application in its entirety, Defendants’
10   other arguments also fail to show that there was no substantial basis for the magistrates’
11   probable cause findings. Cf. Gates, 462 U.S. at 236.
12               ii. The Real Property Warrants are Not Unconstitutionally Overbroad.
13          “Breadth deals with the requirement that the scope of the warrant be limited by the
14   probable cause on which the warrant is based.” See SDI Future Health, 568 F.3d at 702.
15   This means “there [must] be probable cause to seize [each] particular thing named in the
16   warrant.” In re Grand Jury Subpoenas Dated Dec. 10, 1987, 926 F.2d 847, 857 (9th Cir.
17   1991). “The search and seizure of large quantities of material is justified if it is within the
18   scope of the probable cause underlying the warrant.” United States v. Hayes, 794 F.2d
19   1348, 1355 (9th Cir. 1986).
20          Defendants Lacey and Larkin argue that the real property warrants are overbroad
21   because they “allowed the search of evidence that fell outside of the time period in which
22   the affidavit provided probable cause to believe a crime occurred.” (Lacey Mot. at 12;
23   Larkin Mot. at 10.) Their primary concern is that no probable cause supports searching for
24   evidence from “2010 through the time of execution.” (Id.) The Court disagrees. Since
25   Fryberger’s affidavit and the attached indictment indicate ongoing criminal activity, the
26   probable cause supplied by the warrant applications for each house permitted searching for
27   evidence from 2010 through the time of execution, which was the next day. Cf. Hayes, 794
28   F.2d at 1355; see also SDI Future Health, 568 F.3d at 705.


                                                  -9-
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 10 of 16



 1              iii. The Datto Warrant Satisfies the Particularity Requirement, but Three
 2                   Categories of Items in the Real Property Warrants are Impermissibly
                     Vague.
 3
            The Fourth Amendment prohibits “general warrants.” Andresen v. Maryland, 427
 4
     U.S. 463, 480 (1976) (citing Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971)). It
 5
     “requires that a warrant particularly describe both the place to be searched and the person
 6
     or things to be seized. The description must be specific enough to enable the person
 7
     conducting the search reasonably to identify the things authorized to be seized.” United
 8
     States v. Spilotro, 800 F.2d 959, 963 (9th Cir. 1986); see also SDI Future Health, 568 F.3d
 9
     at 702 (“the warrant must clearly state what is sought”); In re Grand Jury Subpoenas, 926
10
     F.2d at 857 (“the warrant must make clear to the executing officer exactly what it is that
11
     he or she is authorized to search for and seize”); United States v. Bridges, 344 F.3d 1010,
12
     1017 (9th Cir. 2003) (“[it must] state with reasonable particularity what items are being
13
     targeted for search or, alternatively, what criminal activity is suspected of having been
14
     perpetrated.” (citing Marron v. United States, 275 U.S. 192, 196 (1927)). “Warrants which
15
     describe generic categories of items are not necessarily invalid if a more precise description
16
     of the items subject to seizure is not possible.” Spilotro, 800 F.2d at 963. “While a search
17
     warrant must describe the items to be seize with particularity sufficient to prevent a general,
18
     exploratory rummaging in a person’s belongings, it need only be reasonably specific, rather
19
     than elaborately detailed.” United States v. Rude, 88 F.3d 1538, 1551 (9th Cir. 1996)
20
     (internal quotation marks and citations omitted).
21
            In determining whether a warrant identifies the items to be seized with enough
22
     particularity, the Court considers one or more of the following factors:
23
            (1) whether probable cause exists to seize all items of a particular type
24
            described in the warrant; (2) whether the warrant sets out objective standards
25          by which executing officers can differentiate items subject to seizure from
            those which are not; and (3) whether the government was able to describe the
26
            items more particularly in light of the information available to it at the time
27          the warrant was issued.
28
     United States v. Mann, 389 F.3d 869, 878 (9th Cir. 2004) (quoting Spilotro, 800 F.2d at

                                                 - 10 -
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 11 of 16



 1   963); see also United States v. Adjani, 452 F.3d 1140, 1148 (9th Cir. 2006) (same). “One
 2   of the crucial factors to be considered is the information available to the government.”
 3   United States v. Cardwell, 680 F.2d 75, 78 (9th Cir. 1982). This is crucial because “generic
 4   classifications in a warrant are acceptable only when a more precise description is not
 5   possible.” United States v. Bright, 630 F.2d 804, 812 (5th Cir. 1980). “If items that are
 6   illegal, fraudulent, or evidence of illegality are sought, the warrant must contain some
 7   guidelines to aid the determination of what may or may not be seized.” Cardwell, 680 F.2d
 8   at 78. Of course, the specificity required in a warrant varies based on each case’s
 9   circumstances and the type of items involved. Spilotro, 800 F.2d at 963.
10                       a. The Datto Warrant is Sufficiently Particular.
11          Defendants argue the Datto warrant is not particular enough. (Datto Mot. at 12-13.)
12   The Government disagrees. (Datto Resp. at 13-14.) In particular, the Government claims it
13   provides enough particularity as to what was being searched for because it clearly identified
14   that the search concerned twenty-six email accounts and the content associated with them
15   from 2004 through 2018. (Datto Resp. at 14.) After reviewing the issued warrant
16   application, including its attachments, the Court finds that this warrant satisfies the
17   particularity requirement. Defendants’ arguments claiming otherwise are not persuasive.
18   (See Datto Mot. at 12-13.)
19                       b. Three Categories of Items in the Real Property Warrants are
                            Impermissibly Vague.
20
            Defendants Lacey and Larkin argue that the real property warrants are not particular
21
     enough. (Lacey Mot. at 10-11; Larkin Mot. at 8-10.) They claim the attachment included
22
     in the warrant applications that lists categories of items insufficiently identifies what fits
23
     within them. (See Doc. 775-1 at 3.) Those categories read:
24
25          Evidence of wealth, assets, and real estate obtained from the illicit activity
            to include; notes, correspondence, and news articles related to prostitution,
26          sex trafficking and/or Backpage and related entities.
27
            Documentation of any funds received from Backpage or other related
28          companies and disposition of those funds.


                                                 - 11 -
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 12 of 16



 1
 2          Any property or proceeds resulting from money laundering or international
            money laundering scheme to include computers, currencies, coins, precious
 3          metals, artwork, jewelry, home furnishings and vehicles.
 4
     (Id. (emphasis added)). In citing United States v. Washington, 797 F.2d 1461, 1472-73 (9th
 5
     Cir. 1986), they first argue that “it is unclear what items constitute ‘[e]vidence of wealth.’”
 6
     (Lacey Mot. at 10; Larkin Mot. at 10.) The Government argues this phrase is particular
 7
     enough because it specifically “relates to property acquired or purchased with the proceeds
 8
     of criminal activity.” (Resp. at 11.) It also argues the category is particular because the
 9
     conspiracy spanned over a decade. (Id. at 11 (citing Center Art Galleries-Hawaii, Inc. v.
10
     United States, 875 F.2d 747, 750-51 (9th Cir. 1989; United States v. Offices Known as 50
11
     State Distrib. Co., 708 F.2d 1371 (9th Cir. 1983)) In other words, it appears to argue that
12
     most of Lacey’s and Larkin’s wealth was obtained from illicit activities, and therefore, the
13
     more generalized description is appropriate.
14
            The Court agrees with Defendants that this first category is not particular enough
15
     for Fourth Amendment purposes. See Spilotro, 800 F.2d at 964-66 (“[W]arrants reciting
16
     generic classifications and criminal statutes without more usually do not give the officers
17
     who execute them guidance to determine what items to seize.” (citing Cardwell, 680 F.2d
18
     at 78); Bright, 630 F.2d at 812 (“[G]eneric classifications in a warrant are acceptable only
19
     when a more precise description is not possible.”). Defendants persuasively argue that this
20
     category “does not describe how searching agents can distinguish between goods
21
     purchased with funds derived from the publishing of alleged illicit Backpage ads from
22
     items bought with money derived from [their] lawful publishing activities.” (Lacey Mot.
23
     at 11; Larkin Mot. at 9-10.) Nothing suggests that Lacey’s and Larkin’s homes were filled
24
     solely with items obtained solely from illegal proceeds or to suggest that Backpage.com
25
     was being run out of their homes. Both individuals were successful and wealthy before
26
     2010. Because the Government could have more specifically described how searching
27
     officers could distinguish which property fell into this vague category, the Court finds that
28
     it is insufficiently particular under the Fourth Amendment. Cf. Spilotro, 800 F.2d at 964

                                                 - 12 -
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 13 of 16



 1   (“We conclude that the warrants here do not describe the items to be seized with sufficient
 2   particularity[.]”).
 3          Defendants next argue that the second category is not particular enough because it
 4   does not describe, or even list, which companies are “related” to Backpage.com. (Lacey
 5   Mot. at 11; Larkin Mot. at 9.) The Government argues this issue is moot “because it does
 6   not appear from the returns that agents seized any loose documentation related to any ‘other
 7   related companies.’” (Resp. at 12.) In reply, Defendants argue that whether or not anything
 8   was seized pursuant to the category is irrelevant at this stage. (Joint Reply at 6-7.)
 9   Notwithstanding what was seized as a result of the search, the Court finds this category
10   impermissibly vague under the Fourth Amendment. The Government could have easily
11   defined which companies were “related” to Backpage.com before applying for the
12   warrants.
13          Defendants last argue that the third category is insufficiently particular because it
14   “does not distinguish what is meant by ‘property or proceeds’ of money laundering.”
15   (Lacey Mot. at 11; Larkin Mot. at 9.) The Government claims this category is satisfactorily
16   defined because it “only authorizes [seizing] property acquired after 2010, when Lacey’s
17   and Larkin’s income was almost entirely based on their Backpage salaries and Backpage
18   related proceeds,” “Fryberger’s affidavit described with specificity Lacey’s and Larkin’s
19   three residences to be searched, including the fact that they were acquired after 2010,” and
20   the “place to be searched is ‘permeated-with-fraud.’” (Resp. at 12.) In reply, Defendants
21   argue that the category nevertheless permitted wholesale seizure of items, regardless of
22   whether it was tied to Backpage.com. (Joint Reply at 7.) Defendants’ arguments are
23   persuasive, and the Court finds that this category also fails under Fourth Amendment’s
24   particularity requirement. Cf. Cardwell, 680 F.2d at 78.
25          In sum, the Court finds that the above three categories insufficiently identify which
26   items should be searched for and seized. Nonetheless, this does not automatically mean
27   “all evidence obtained from the execution of the warrant and derived from the search”
28   should be suppressed. See Hudson, 547 U.S. at 591 (“Suppression of evidence . . . has


                                                - 13 -
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 14 of 16



 1   always been our last resort, not our first impulse.”); Sanchez-Llamas, 548 U.S. at 347
 2   (“[T]he exclusionary rule is not a remedy we apply lightly.”); Hudson, 547 U.S. at 592
 3   (“[E]xclusion may not be premised on the mere fact that a constitutional violation was a
 4   ‘but-for’ cause of obtaining evidence.” (emphasis added)).
 5             B. Whether Suppression is Appropriate
 6          The Ninth Circuit uses “three factors that determine whether the exclusionary rule
 7   should be applied in a particular case.” United States v. Sears, 411 F.3d 1124, 1128 (9th
 8   Cir. 2005). Those factors are:
 9
10                 (1) whether suppression would affect the group conduct that
                   the exclusionary rule was designed to punish, i.e., police
11                 misconduct; (2) the source of the error in the particular case
                   and whether any evidence suggested that the source, e.g.,
12
                   issuing magistrates, was inclined to ignore or subvert the
13                 Fourth Amendment; and (3) the basis for believing the
                   exclusion of evidence will have a significant effect upon the
14
                   source of the error.
15
16   Id. (quoting United States v. Luk, 859 F.2d 667, 676 (9th Cir. 1988)). Just because three

17   categories of a warrant are impermissibly vague does not mean all evidence obtained from

18   the warrant should be suppressed. See Sears, 411 F.3d at 1129; see also United States v.

19   Kow, 58 F.3d 423, 428 (9th Cir. 1995) (same).

20          Here, there are ten other particularized categories as well as an electronic data

21   category. (See Doc. 775-1 at 3.) These categories are easily severable and do not require

22   suppressing everything obtained from the real property warrants. See United States v.

23   Gomez-Soto, 723 F.2d 649, 654 (9th Cir. 1984) (“Only those articles seized pursuant to the

24   invalid portions need be suppressed.”). Defendants do not address the notion of severability

25   in their motions, but instead only request to have all evidence suppressed. That request will

26   be denied. However, evidence seized pursuant to the three impermissibly vague categories

27   will be suppressed. Cf. id.

28             C. Whether a Franks Hearing is Appropriate.



                                                - 14 -
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 15 of 16



 1
            “Under Franks, a criminal defendant has the right to challenge the veracity of
 2
     statements made in support of an application for a search warrant.” United States v.
 3
     Perkins, 850 F.3d 1109, 1116 (2017) (citing Franks v. Delaware, 438 U.S. 154, 155
 4
     (1978)). “To prevail on a Franks challenge, the defendant must establish two things by a
 5
     preponderance of the evidence: first, that ‘the affiant officer intentionally or recklessly
 6
     made false or misleading statements or omissions in support of the warrant[,]’ and second,
 7
     that the false or misleading statement or omission was material, i.e., ‘necessary to finding
 8
     probable cause.’” Perkins, 850 F.3d at 1116 (quoting United States v. Martinez-Garcia,
 9
     397 F.3d 1205, 1214-15 (9th Cir. 2005)).
10
            Each motion presents identical reasons for why the Court should hold a Franks
11
     hearing on each warrant. (Lacey Mot. at 13-16; Larkin Mot. at 11-14; Joint Mot. at 13-16;
12
     Datto Mot. at 13-16.) They first contend Franks hearings are appropriate because the
13
     underlying affidavits omit a legal treatise on First Amendment law. Particularly, they argue
14
     that hearings are required because the affidavits do not acknowledge that two California
15
     courts rejected the theory that publishing classified ads for adult services violates state law
16
     prohibiting prostitution. As discussed in previous rulings, those cases are inapplicable to
17
     this case. They also argue that the affidavits “disingenuously claim that Defendants’ mere
18
     handling of the ads establish probable cause.” That is also a strained interpretation of the
19
     affidavits. The affidavits clearly establish that the Government is prosecuting Defendants
20
     for facilitating business enterprises involved in prostitution, not the “mere handling of the
21
     ads.” (See generally Doc. 946.) Their next argument is that the respective affidavits
22
     “intentionally fail to disclose that numerous courts have rejected claims that adult
23
     advertisements are synonymous with prostitution or trafficking.” This argument also
24
     selectively interprets the essence of the affidavits. Defendants’ other arguments relating to
25
     heightened scienter requirements have already been rejected by this Court and will not be
26
     reanalyzed. See United States v. Lacey, 423 F. Supp. 3d 748, 761-764 (D. Ariz. 2019); (see
27
     also Doc. 946). In sum, none of the reasons offered requires a Franks hearing.
28
            IV.    CONCLUSION


                                                 - 15 -
     Case 2:18-cr-00422-SMB Document 967 Filed 05/12/20 Page 16 of 16



 1          The magistrates correctly found that probable cause supported issuing the warrants
 2   discussed above. The breadth of each is also not impermissibly overbroad. While the real
 3   property warrants are unconstitutionally vague as they concern three categories of items,
 4   they are not otherwise deficient, and no other warrant has been shown to be insufficiently
 5   particular either. As a result, the Court will only suppress the evidence seized from
 6   Defendants Lacey’s and Larkin’s homes pursuant to these three unconstitutional
 7   categories. Defendants also have not established that a Franks hearing is appropriate for
 8   any of the above warrants.
 9
10          Accordingly,
11
12          IT IS ORDERED DENYING Defendants’ Motions to Suppress, (Docs. 778, 827);
13
14          IT IS FURTHER ORDERED GRANTING IN PART Defendant Michael
15   Lacey’s Motion to Suppress, (Doc. 775), and Defendant James Larkin’s Motion to
16   Suppress, (Doc. 786). The motions are granted only as they relate to the three insufficiently
17   particular categories identified above. All evidence obtained from these unconstitutionally
18   specific categories is suppressed. These motions are otherwise DENIED.
19
            Dated this 11th day of May, 2020.
20
21
22
23
24
25
26
27
28


                                                - 16 -
